Opinion issued February 4, 2016




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00977-CR
                           ———————————
                     DONALD COREY HILL, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 05-DCR-043338


                         MEMORANDUM OPINION

      Appellant Donald Corey Hill appeals the trial court’s judgment revoking his

community supervision and sentencing him to six years’ confinement. In his sole

issue, appellant argues that the trial court abused its discretion by revoking
community supervision and adjudicating him guilty because the State failed to

prove he violated the conditions of his community supervision.

      We affirm.

                                BACKGROUND

      In October 2007, appellant pleaded guilty to the second degree felony

offense of Attempted Aggravated Sexual Assault of a Child.        The trial court

deferred adjudication of guilt and placed appellant on 10 years’ community

supervision.    The court attached numerous conditions to appellant’s deferred

adjudication.

      In October 2008, appellant’s Community Corrections Office filed a Motion

for Modification of probation’s conditions of probation—which was granted by the

trial court—because “The Defendant repeatedly lies to his community corrections

officer, has missed five sex offender counseling groups, and missed a polygraph on

September 19, 2008.” Accordingly, the officer requested that the conditions of

probation be modified to include:

      The Defendant shall remain in home confinement under electronic
      monitoring (BI) at the following address, to-wit: “14223
      BRUNSWICK POINT LANE, HOUSTON, TEXAS 77047”, under
      the supervision of the Fort Bend County Community Supervision
      and Corrections Department beginning on October 17. 2008 and to
      continue to remain there at all times except for the following
      circumstances, to-wit: (1) permission from       the Community
      Corrections Officer for the purpose of        employment and/or
      counseling, community service or (2) reporting to the Community
      Corrections Officer as arranged;
      In September 2008, September 2009, November 2009, November 2010, and

January 2011, the State filed Motions to Adjudicate Guilt on various grounds,

including not timely complying with sex offender registration requirements, failing

to timely complete community service, failing to pay various fees, unexcused

absences from mandated sex offender treatment program, suspension from sex

offender treatment program, prohibited contact with minor children, missing a

scheduled polygraph test, prohibited possession of more than one device with

internet access (including one with videos depicting unauthorized contact with

minor children), violation of curfew at least 45 times, failing to attend, participate

and successfully complete sex offender counseling, missing a scheduled

appointment with his community supervision officer, unauthorized use of Houston

Community College Computer lab, and possession of pornography on an

unauthorized cell phone.

      On November 9, 2011, the trial court signed an order entitled “Judgment –

Adjudication of Guilt – Continuation of Deferred Adjudication Granted.” That

order chronicled appellant’s violations and provided: “Defendant will continue on

Deferred Adjudication with additional conditions. (1) 180 days in jail, (2) within

30 days from his release, defendant is to bring current all costs and fees which are

currently in arrears.”
A.    The November 2013 Motion to Adjudicate Guilt

      Almost two years after appellant was released from his confinement

resulting from the November 2011 order continuing his deferred adjudication, the

State again filed a motion to adjudicate guilt, in November 2013, alleging:

           [W]hile the Defendant’s probation was in full force and effect, the
      Defendant did violate the terms and conditions of his probation by:

           The Defendant failed to report, in person, to the Fort Bend
            County Community Supervision and Corrections Department for the
            months of June, July, September and October 2013 and one time in
            August 2013;
           The Defendant failed to work faithfully at a suitable employment as
            far as possible for the months of June, July, August, September and
            October 2013;
           The Defendant failed to pay to the Fort Bend County Community
            Supervision and Corrections Department a fee of $60.00 for the
            months of March, April, May, June, July, August, September and
            October 2013;
           The Defendant failed to pay a fee for alcohol/drug testing to the Fort
            Bend County Community Supervision and Corrections Department
            within ten (10) days of the giving of a specimen for tests conducted
            on April 24, 2013 and May 13, 2013;
           The Defendant failed to attend, participate in, and successfully
            complete sex offender counseling at the Center for Healthy Sexuality
            Restitution and Responsibility Treatment Program as evidenced by
            missing his group on August 23, 2012, September 13, 2012, October
            25, 2012, January 10, 2013, February 7, 2013, April 18, 2013, June 4,
            2013, June 13, 2013, June 29, 2013, July 5, 2013, July 11, 2013, July
            18, 2013, July 25, 2013, August 1, 2013, August 8, 2013, and August
            15, 2013, and further evidenced by the Defendant being
            unsuccessfully discharged from treatment on August 20, 2013;
           The Defendant failed to be responsible for any costs of the program as
            evidenced by being delinquent in the amount of $640.00 for treatment
             service fees to The Center for Healthy Sexuality Restitution and
             Responsibility Treatment Program;
            The Defendant failed to attend, participate in, and successfully
             complete a sex offender treatment program with a Registered Sex
             Offender Counselor approved by his Community Corrections Officer,
             as evidenced by being unsuccessfully discharged from The Center for
             Healthy Sexuality Restitution and Responsibility Treatment Program
             on August20, 2013 due to excessive absences;
            The Defendant [failed to] pay a Sex Offender Supervision Fee of
             $5.00 per month through the Community Supervision and Corrections
             Department for the months of March, April, May, June, July, August,
             September and October 2013.

B.    The November 2014 Hearing

      A hearing was held on the motion to adjudicate, at which several witnesses

testified for both the State and appellant.

      1.     State’s case

      Timothy Olier, appellant’s community supervision officer, testified that he

assumed supervision of appellant’s case in February 2013. Olier testified that a

condition of appellant’s supervision was that he report to Olier in person twice

each month, and that—in violation of that requirement—appellant failed to report

at all in June, July, September, and October of 2013, and missed one of his two

visits in August 2013.

      Olier also testified that appellant told him that he was employed by Federal

Express, but that, upon verification, Federal Express sent written documentation in

October 2013 that appellant had never been an employee. To Olier’s knowledge,
appellant was unemployed in June, July, August, September, and October 2013,

which was a violation of the probation requirement that appellant maintain suitable

employment. Lying and misleading Olier about his employment was an additional

violation of the appellant’s probation conditions.

      Olier next testified that appellant failed to pay his required probation fees for

March, April, May, June, July, August, September, and October 2013; appellant

also failed to pay for the drug tests conducted April 24, 2013 and May 13, 2013,

which also violated his probation conditions.

      When Olier took over appellant’s case, he learned that appellant had missed

some of his required sex offender therapy previously, and then—after Olier took

over his case in February 2013—appellant missed additional therapy sessions in

violation of the conditions of his probation. Specifically, appellant missed sessions

on August 23, 2012, September 13, 2012, October 25, 2012, January 10, 2012,

Februray 7, 2013, April 18, 2013, June 6, 2013, June 13, 2013, June 20, 2013, July

5, 2013, July 11, 2013, July 18, 2013, July 25, 2013, August 1, 2013, August 8,

2013, and August 15, 2013. These absences led to appellant’s discharge from the

program as unsuccessful on August 20, 2013, which was an additional violation of

his probation conditions.

      In addition, Olier testified that—in violation of appellant’s probation

conditions—appellant was delinquent $640 in treatment fees for sex offender
counseling and, he did not pay his $5 sex offender supervision fee in March, April,

May, June, July, August, September, or October of 2013.

      At the end of May 2013, appellant contacted Olier and told him that he was

ill and in the hospital. Olier told him that he needed to provide documentation of

that hospitalization and contact Olier upon release.         Appellant provided a

document that, in Olier’s opinion, did not appear to be legitimate. It stated that

appellant had leukemia, but was not signed by the doctor that supposedly

submitted it.    Appellant did not provide any additional medical records or

documentation.

      In July 2013, appellant called and reported to Olier that he was in the

hospital with a broken hip and, in August 2013, he called Olier to report that he

was in the hospital awaiting a kidney transplant from his girlfriend. Olier asked for

documentation. Appellant told him that the hospital would fax documentation

about the cancer and broken hip, but Olier never received any such fax. In August

2013, appellant told Olier that his girlfriend had gotten copies of the medical

information and would bring the documents to Olier that day, but she never

showed.

      On August 22, 3013, appellant reported to Olier’s office in person, and had

no outward apparent physical signs of medical problems. In Olier’s opinion,

appellant looked perfectly healthy.
      In September 2013, when appellant again failed to report to Olier’s office,

Olier searched the Internet and found pictures appellant had posted of his recent

wedding and a narrative of his life with his new wife.

      Finally, Olier testified that his department’s goal is to ultimately assist

people in completing their supervision. The department addresses noncompliance

issues and tries to direct probationers to get them back on track. If delinquency in

fines are an issue, the department will work out a payment plan. If there is a

medical condition, the department will work with a probationer, but will require

proper and complete documentation.         Olier stated that he attempted to assist

appellant in succeeding, but that appellant did not cooperate or do anything to

demonstrate that he is interested or trying to come into compliance with the terms

of his supervision. Olier did not believe that appellant was truthful with him

through much of his time under supervision.

      Kim Cabrera, a community corrections officer, testified that she is the court

liaison officer for the trial court. One of her job duties is to ensure that defendants

placed on deferred adjudication receive a copy of—and understand—the judgment

and the applicable conditions and requirements before they leave the courtroom.

She also testified that once a defendant meets with their probation officer, which

usually happens the week after the court’s judgment is signed, the defendant is
again explained all the conditions and requirements, and the defendant’s

background information is collected.

      Cabrera explained all of the conditions to appellant when he was first placed

on deferred adjudication, and again when the State filed several times to adjudicate

guilt based on violations of those conditions. She testified that appellant was given

many opportunities to successfully comply with probation conditions. She said

that on the one hand, appellant was always respectful in person, but that he would

not follow through with things that he said he would do. Appellant’s mother was

very negative about her son’s probation, and did not respond to the department’s

request for her to help appellant become compliant. Cabrera has only two medical

records in her file related to appellant—the form referencing leukemia, and

hospital discharge paperwork from April 2013. Her department was unable to

determine the legitimacy of the first form, as appellant did not give the department

permission to independently seek his medical records.

      Cabrera said that during the pendency of the current motion to adjudicate,

appellant has not made any effort to come into compliance with the conditions of

his probation.

      2.     Appellant’s case

      Appellant’s mother, Sylvia Hill, testified that appellant currently works as a

manager at Capp Electric.       As a young child, appellant was diagnosed with
parvovirus, which they later learned—when appellant was 9 years’ old—was

actually acute anemia. Over the years, the diagnosis was never clear, but he had

on-and-off problems that were associated with either leukemia, sickle-cell, or

anemia.

      She testified that, in appellant’s early 20s, after he was on probation, he

started having more health problems, but it was never clear what was wrong.

According to Hill, appellant suffered headaches, vomiting, and had a blood

transfusion. In May or June of 2013, appellant was told that the symptoms were a

part of having leukemia, or that he could “possibly” have such a cancer. She

conceded that he was never actually diagnosed with cancer. But appellant could

not work, was fatigued and, with another hospitalization, he was told he had

immunodeficiency syndrome.

      She testified that appellant felt too bad to do many of his probation visits,

but that he could not go to the doctor because he lacked insurance coverage. She

opined that despite missing probation visits, sex offender counseling, and getting

behind on payments, appellant did the best he could to comply with his

probationary terms, given the circumstances.

      She further opined that medical reasons were the only reason that appellant

did not successfully complete his probation conditions. In addition to the blood

and immune system issues, he was diagnosed with pneumonia in April of 2013,
and then had an allergic reaction to the medication. She testified that appellant

hurt his hip, but did not break it, playing in July 2013, which prevented him from

complying with his probation requirements. Then, in August, acute anemia was in

appellant’s blood that could impact his kidneys, so he had a series of blood

transfusions.

      Finally, Hill testified that appellant’s health had improved since the motion

to adjudicate guilt was filed because medications were helping, and that he could,

given one more chance, comply with all his probation terms. Also, because he is

now employed, he can pay for the transfusions he needs to feel better. She testified

that while she had medical records from when appellant was a young child, she did

not have any documentation about his recent medical issues or treatments.

      Katrina Hill, appellant’s wife, next testified about the health problems she

has known him to have since 2009, the year they met. She testified that appellant’s

medical problems often prevented him from complying with his probation

requirements. She claimed he has been in the hospital too many times for her to

count, and he was regularly ill and in great pain. Sometimes transfusions helped,

sometimes they did not.

      Finally, Katrina testified that appellant’s health has been better since the

motion to adjudicate guilt was filed, and he is able to work and has insurance. She

believes he just needs one more chance to get everything done.
      On cross-examination, she conceded that appellant had insurance from

August 2013 to October 2014—so he had access to the medications and care that

made him better—but he did not make any attempts to get into compliance with his

probation. Katrina did not have any of appellant’s medical records to provide.

      Larry Hill, appellant’s father, testified about appellant’s medical problems as

a child. He explained that blood transfusions were paid for by his insurance

through dependent care until appellant reached the age he could no longer be

covered. After that, they relied upon the emergency room.

      Larry produced medical records for appellant from August 2014, reflecting

that appellant had multiple blood transfusions. These were admitted into evidence,

as well as other medical records Larry produced from appellant’s childhood

medical care.

      He testified that it was appellant’s medical problems that prevented him

from complying with his probation conditions. He conceded that appellant was

actually not diagnosed with cancer (even though at one point doctors had not ruled

that out), and that appellant had not broken his hip or had a kidney transplant.

Rather, appellant suffered a hip injury and needed a blood transfusion to eliminate

the possibility of kidney complications. Larry testified that he did not have any of

appellant’s medical records from 2013.
       Appellant testified on his own behalf. He explained that since starting his

job in August 2014, he has insurance and can afford transfusions that make him

feel better.   After he served his 180 days in jail on the last motion to adjudicate

guilt, he committed to try his best to complete his probation.

       In 2010, appellant began to get sick again and started receiving blood

transfusions. In 2013, he was cut off from his father’s insurance coverage, and at

that time he was diagnosed with immunodeficiency syndrome. One symptom he

suffered regularly was debilitating migraine headaches.

       Appellant testified that he had pneumonia and an allergic reaction around

April 2013. And then, in May or June or 2013, he was diagnosed with leukemia

after he had a bout with the flu. He could not always report to his probation officer

because he was sick, exhausted, and in pain. He claimed though, that he stayed in

touch with Olier, his probation officer at the time, who told him to just call when

he was feeling better. With his weakness and pain, he thought he had a broken hip

in August of 2013. Appellant testified that he told Olier in August 2013 that he

had kidney stones, and that he needed blood transfusions. He denied telling Olier

that he needed a kidney transplant.

       Appellant also claimed that his health issues prevented him from working.

He testified that he did everything to the best of his ability to make his probation
work, but he was physically unable to comply with the probation requirements for

the months of June, July, September, and October of 2013.

      In August 2013, around the time the motion to adjudicate was filed, his

health started improving and he got a job and insurance. Appellant testified that,

as the date of the hearing in November 2014, nothing would currently keep him

from successfully complying with his last three years of probation. Given the

chance, he testified that he would start by paying his fees, keeping regular doctors’

appointments to stay healthy, and continuing at his job. He also claimed that he

would do the required sex offender counseling and complete the mandated

program.

      On cross examination, appellant conceded that he had not paid any probation

fees since his release from custody, despite having had a job the last two months.

His plan instead was to save up over a period of time a lump sum to get current.

      Appellant claimed that Olier was untruthful on the stand about several

things. He disputed Olier’s testimony that appellant had not stayed in contact with

him while he was sick, and he disputed Olier’s testimony that appellant told him he

had a kidney transplant.

      Appellant also conceded that he was not sick during January, February,

March, April, and May of 2013. He claims he did his best to comply during that

period. He also conceded that he was physically able to do all his probation in
August, September, and October of 2012. Appellant disputed the accuracy of his

wife’s testimony that for the year before the hearing, appellant had access to

insurance and had been medically okay. He also disputed Cabrera’s testimony that

he had not made attempts to get into compliance with his probation terms in the

past year.

      Appellant testified that, contrary to Olier’s testimony, every time appellant

was released from a hospital stay, he provided documentary proof to Olier. Olier’s

testimony to the opposite, according to appellant, was untruthful. Appellant claims

to have provided to Olier much more than the two documents Olier acknowledged

receiving.   Appellant also told the court that he did not have any medical

documents reflecting his care or hospitalizations from 2013, but that his lawyer had

copies of those records. Other than the limited records produced by his father, no

medical records were introduced by appellant.

C.    The Judgment

      After closing arguments, the trial court announced that it was granting the

State’s motion to adjudicate guilt, acknowledging that appellant had been sick over

time, but nonetheless faulting him for failing to comply with the probation

conditions he was capable of performing and for failing to take advantage of

opportunities to communicate to the probation department and document illnesses.
The court announced a sentence of six years’ confinement with credit for time

served.

      The trial court’s November 6, 2014 judgment found the following alleged

probation violations true:

            The defendant failed to report, in person, to the Fort Bend County
             Community Supervision and Corrections Department for the months
             of June, July, September, and October 2013 and one time in August
             2013;
            The defendant failed to work faithfully at a suitable employment for
             the months of June, July, August, September and October 2013;
            The defendant     failed to pay to the Fort Bend County
             Community Supervision and Corrections Department a fee of $60
             00 for the months of March, April. May, June, July, August,
             September and October 2013;
            The defendant failed to pay a fee for drug/ alcohol test within 10 days
             of giving the specimen for tests conducted on April 24, 2013, and
             May 13, 2013;
            The defendant failed to attend, participate in, and successfully
             complete in sex offender counseling at the Center for Healthy
             Sexuality Restitution and Responsibility Treatment Program as
             evidenced by missing his group on August 23, 2012; September 13,
             2012; October 25, 2012; January 10, 2013; February 7, 2013; April18,
             2013; June 4, 2013; June 29, 2013; July 5, 2013; July 11, 2013; July
             18, 2013; July 25, 2013; August 1, 2013; August 8, 2013 and August
             15, 2013, and further evidenced by the defendant being unsuccessfully
             discharged from treatment on August 20, 2013.
            The defendant failed to be responsible for any costs of the program as
             evidenced by being delinquent in the amount of $648.88 for
             treatment service fees to the Center of Healthy Sexuality Restitution
             and Responsibility Treatment Program;
             The defendant failed to attend, participate in, and successfully
             complete a sex offender treatment program with a Registered Sex
             Offender Counselor approved by his Community Corrects Office, and
              evidenced by being unsuccessfully discharged from The Center for
              Healthy Sexuality Restitution and Responsibility Treatment Program
              on August 20, 2013 due to excessive absences;
             The defendant failed to pay a Sex Offender Supervision Fee of $5.00
              per month through the Community Supervision and Corrections
              Department for the months of March, April, May, June, July, August,
              September and October 2013.


        Appellant timely appealed.

                                 ISSUE ON APPEAL
        In his sole issue, appellant contends that the trial court abused its discretion

by revoking his community supervision because the State failed to prove by a

preponderance of the evidence the six allegations that the trial court found to be

true.

        A.    Standard of Review

        The trial court’s decision on a motion for adjudication of guilt and to revoke

deferred adjudication community supervision is reviewable in the same revocation

of ordinary community supervision. TEX. CODE CRIM. PROC. ANN. art. 42.12 §

5(b) (West Supp. 2011). We review an order revoking community supervision for

abuse of discretion. Akbar v. State, 190 S.W.3d 119, 122 (Tex. App.—Houston

[1st Dist.] 2005, no pet.); see Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim.

App. 1984). The State must prove by a preponderance of the evidence that the

person on community supervision violated a term of his supervision. Rickels v.

State, 202 S.W.3d 759, 763–64 (Tex. Crim. App. 2006). When the sufficiency of
the evidence is challenged, the evidence is viewed in a light most favorable to the

trial court’s findings. See Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App.

[Panel Op.] 1981). The State meets it burden when the “greater weight of the

credible evidence creates a reasonable belief that the defendant violated a condition

of his community supervision.” Akbar, 190 S.W.3d at 123. “When a trial court

finds several violations of community-supervision conditions, we will affirm the

order revoking community supervision if the proof of any single allegation is

sufficient.” Shah v. State, 403 S.W.3d 29, 33 (Tex. App.—Houston [1st Dist.]

2012, pet. ref’d); see also Marcum v, State, 983 S.W.2d 762, 766–67 (Tex. App.—

Houston [14th Dist.] 1998, pet. ref’d) (recognizing that the State only need prove

one violation of a condition of probation and that the failure of a defendant to

report to his community supervision officer as instructed on one occasion is

sufficient grounds for adjudication of guilt).

      B.     Failure to Report
      Appellant argues that the requirements\ that he report to his probation officer

was unconstitutionally vague. Specifically, he argues that his right to due process

was violated by the trial court adjudicating his guilt for violation of this allegedly

vague condition:

      D.     Report, in person, to the Fort Bend County Community
      Supervision and Corrections Department during the normal working
      hours of said department, and on today’s date and on the same date of
      each month thereafter unless a different date, within one calendar
      month is agreed to by yourself and your Community Corrections
      Officer; and obey all the rules and regulations of the Fort Bend
      County Community Supervision and Corrections Department;

      Appellant cites several cases finding revocation of probation for failure to

report to a community supervision officer to be an abuse of discretion because

there was insufficient evidence about when and where the appellants in those cases

were required to report. E.g., Cardona v. State, 665 S.W.2d 492, 494 (Tex. Crim.

App. 1984) (reversing revocation of probation for failure to the Houston Regional

Council on Alcoholism because the undisputed evidence showed appellant was

unable to get information about where or when to attend, despite his repeated

efforts); Cotton v. State, 472 S.W.2d 526, 527 (Tex. Crim. App. 1971) (“With

regard to the failure to report to the probation department as directed, there is no

evidence in the record as to when appellant was to report. Therefore, we conclude

that the trial court abused its discretion in revoking probation on this ground.”);

Harris v. State, 608 S.W.2d 229, 230 (Tex. Crim. App. [panel op.] 1980) (“The

order to revoke probation for violation of this condition cannot be sustained

because this condition [stating only “report to probation officer as required”] is so

vague and indefinite that it cannot be enforced; it does not inform the probationer

with sufficient certainty of what he is to do.”).
      The State responds that (1) this argument was waived because it was not

raised at the time of sentencing to preserve this argument, and (2) the reporting

conditions were not vague.

      Generally, a condition of probation cannot be challenged for the first time on

appeal when no objection is made in the trial court. Speth v. State, 6 S.W.3d 530,

532 (Tex. Crim. App. 1999); Roberts v. State, No. 12-01-00175-CR, 2002 WL
480608, at *1 (Tex. App.—Tyler March 28, 2002, no pet.) (mem. op.; not

designated for publication). But see Dansby v. State, 448 S.W.3d 441, 449–50

(Tex. Crim. App. 2014) (when community supervision conditions do not put

defendant on sufficient notice that he is waiving certain rights, complaint about

condition may be raised for the first time on appeal).

      We need not address the State’s waiver argument because we agree with the

State that the reporting condition was not unconstitutionally vague. Unlike the

cases relied upon by appellant, the reporting condition here is more specific and

similar to those that have been grounds for revocation of probation in other cases.

      For example, in Stephens v. State, one of appellant’s community service

conditions was to:

      Report immediately in person on November 16, 1992 to the Harris
      County Adult Probation Department Intake Division, 49 San Jacinto
      Street, Houston, Texas and thereafter on the 16th of each month to
      your designated Probation Officer unless different dates within a
      calendar month are agreed to by you and your Probation Officer.
983 S.W.2d 27, 29 (Tex. App.—Houston [14th Dist.] 1998, no pet.). The appellant

in that case argued that there was insufficient evidence that he violated this

condition. Unlike the cases appellant cites, but similar to this case, the appellant

Stephens did not claim that he did not understand the requirements to report:

      The conditions of his probation required that he report in person each
      month as indicated or as agreed to with his probation officer.
      Stephens’ probation officer testified that he told Stephens he could
      pick the day he reported each month, but that he must report each
      month. In addition, the record shows that Stephens was fully aware of
      this requirement. Stephens also testified that his failure to appear was
      because he did not abide by his agreement to appear. He was not
      acting under a mistaken belief that he did not have to report in person
      each month.

Id. at 29–30.    Likewise, here, appellant never claimed during the revocation

hearing that he did not understand the reporting requirement; instead, he gave

excuses about why he missed the appointments. The language and facts of the

cases cited by appellant are inapposite.

      Rather than claim he did not know when he was to report, in appellant’s

brief, he claims that “the evidence offered sufficient to satisfy the community

corrections officer that he was ill and unable to report at times.” But the trier of

fact is the sole judge of credibility in a probation revocation proceeding, Lopez v.

State, 46 S.W.3d 476, 482 (Tex. App.—Fort Worth 2001, pet. ref’d), and Olier

testified that appellant did not provide him with the requested medical

documentation that would have excused each of his absences.
      Because the evidence demonstrates, by a preponderance of the evidence, that

appellant knowingly failed “to report, in person, to the Fort Bend County

Community Supervision and Corrections Department” on more than one occasion,

the evidence is sufficient to support revocation of appellant’s community

supervision.

      C.       Other grounds

      The trial court also cited numerous other grounds for revocation of

appellant’s probation, including failure to maintain suitable employment, failure to

pay various fees, and failure to participate in and successfully complete a sex

offender treatment program. Appellant claims that the evidence shows that he was

unable, rather than unwilling, to pay various fees. But defendant himself testified

that, although he was employed, he had not made any payments towards his

delinquent fees and that he instead made the decision to not make any payments

under he saved up “for a lump sum to get current.” Thus, the evidence does not

support appellant’s contention that he was “unable, not unwilling, to pay.”

      Appellant’s brief does not address at all the trial court’s findings related to

his failure to participate in, or complete, his court-ordered sex offender treatment

program. Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980). For all of

these reasons, we conclude that the trial court did not abuse its discretion in

adjudicating appellant’s guilt and finding that appellant violated at least one
condition of his community supervision. See, e,g., Sanchez v. State, 603 S.W.2d
869, 871 (Tex. Crim. App. 1980) (“There is one sufficient ground for revocation,

the failure to report, and we do not need to address the other contentions raised

since the one probation violation will support the court’s order to revoke

probation.”).

      We overrule appellant’s single point of error.

                                 CONCLUSION

      We affirm the trial court’s judgment.




                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Massengale and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).